Order, Supreme Court, New York County (Rolando T. Acosta, J.), entered August 17, 2006, which, in an action for specific performance, granted defendant seller’s motion to dismiss the complaint, unanimously affirmed, with costs.
The amendment to the contract that plaintiff buyer argues was intended to extinguish the time of the essence clause *329invoked by defendant does not expressly revoke such clause, and was properly construed by the motion court in a manner that was consistent with such clause (see V.C. Vitanza Sons v New York City Hous. Auth., 7 AD3d 398 [2004]). We have considered plaintiffs other arguments and find them unavailing. Concur—Andrias, J.P., Saxe, Nardelli, McGuire and Malone, JJ.